Exhibit 10.1

May 15, 2013

Privet Fund LP

3280 Peachtree Rd NE

Suite 2670

Atlanta, GA 30305

Gentlemen:

This letter constitutes the agreement (the “Agreement”) between PFSweb, Inc., a
Delaware corporation (the “Company”), on the one hand, and Privet Fund LP, a
Delaware limited partnership (the “Investor”), and each of the other individuals
and entities set forth on the signature pages hereto (the “Investor Affiliates,”
and together with Investor, the Investor Affiliates, and the Affiliates and
Associates of each of the foregoing, the “Investor Group”), on the other hand,
with respect to the matters set forth below:

1. Having considered the requests of the Investor Group, the Company hereby
agrees to the following:

a. The Company’s board of directors (the “Board”) hereby agrees to appoint Ben
Rosenzweig (the “Nominee”) to the Board and nominate the Nominee for election to
the Board at the 2013 annual meeting of the Company (the “Meeting”) on the terms
set out in this Agreement. For the avoidance of doubt, in addition to the
Nominee, the Company intends to also nominate the other Class II (as such term
is used in the Company’s certificate of incorporation) incumbent director for
re-election at the Meeting.

b. Having determined that the following actions are in the best interest of the
Company and its stockholders, (i) immediately following the execution and
delivery of this Agreement (and in any event within one business day thereof),
the Board will authorize and increase the size of the Board by one director and
the number of directors in Class II by one director and appoint the Nominee to
fill the vacancy in Class II created thereby, and (ii) the Board will nominate
the Nominee for election as a Class II director of the Company at the Meeting,
and, pursuant to applicable law and consistent with past practice, prepare, file
with the Securities and Exchange Commission (the “SEC”), and disseminate to the
Company’s stockholders, proxy soliciting materials for such Meeting (together
with any supplements or amendments thereto, the “Proxy Statement”).

c. The Company hereby agrees (i) to include proposals to declassify the Board as
set forth below and to implement majority voting in uncontested elections of
directors in the Proxy Statement, (ii) to recommend in the Proxy Statement that
stockholders vote in favor of the election of the Nominee and the proposals to
declassify the Board and to implement majority voting in uncontested elections
of directors, and to solicit proxies in favor of each of the foregoing in the
same manner as for other proposals for stockholder action and the election of
other directors at the Meeting, (iii) to conduct the vote on the
declassification of the Board before the election of directors at the Meeting,
and (iv) if the declassification of the Board is approved by the requisite vote,
to file the related Certificate of Amendment to the Company’s Certificate of
Incorporation so that such amendment becomes effective before the election of
directors at the Meeting, or to take such other commercially reasonable action
as the Company determines necessary or appropriate, such that each director
elected at the Meeting shall be elected to a term ending at the following annual
meeting or until such director’s successor is duly elected and qualified, or the
earlier death, resignation or removal of such director and following the
scheduled expiration of the terms of office of the Class I and Class III
directors, said Classes shall be elected on an annual basis.

d. The Company agrees that, no later than sixty (60) days following the Meeting
and with five business days’ notice to Nominee, the Nominating Committee of the
Board (the “Nominating Committee”) and/or the Board will meet to discuss the
current and future composition of the Board.



--------------------------------------------------------------------------------

Privet Fund LP

May 15, 2013

  2

 

e. The Company agrees that it shall not increase the Board to more than seven
(7) directors prior to the 2014 Annual Meeting unless such increase is
recommended by a unanimous vote of all the members of the Nominating Committee.

f. Immediately following the Nominee’s appointment to the Board pursuant to
Section 1(b) hereof, the Company shall take all necessary action to appoint the
Nominee to the Board’s Nominating Committee and the Special Committee (the
“Special Committee”) described in Item 10 of the Company’s Form 10-K/A filed
April 30, 2013. In addition, the Company agrees that the Nominee shall be
appointed to any other special committee of the Board established by the Board
between the date hereof and the 2014 Annual Meeting having the same or similar
function as the Special Committee.

g. The Company shall provide, at least thirty (30) days before the last date
upon which notice of nominations of persons for election to the Board or the
proposals of business at an upcoming meeting of the Company’s stockholders
(“Annual Meeting”) would be considered timely under the Company’s certificate of
incorporation and bylaws, written notice to Investor of (i) the date of such
Annual Meeting and (ii) a list of the Company’s director nominees for the Annual
Meeting.

h. Concurrent with the execution of this Agreement, the Company shall pay
$30,000 to the Investor to reimburse the Investor for the reasonable out of
pocket fees and expenses incurred in connection with the nomination of the
Nominee.

2. During the term of this Agreement and provided the Company is not in breach
of its obligations hereunder, each member of the Investor Group shall cause all
Voting Securities (whether held of record or beneficially) that it is entitled
to vote at each annual and special meeting of stockholders (a) to be present for
quorum purposes and (b) to be voted (i) in accordance with all Board
recommendations as to any matter presented for a vote of stockholders and
(ii) in favor of the election of each of the Board’s nominees, including the
individuals nominated by the Board to stand for election at the Meeting or any
subsequent annual or special meeting at which directors are to be elected.

3. The Investor Group hereby withdraws their notice of intention to nominate
directors and their notice of intention to present stockholder proposals at the
Meeting, which withdrawal shall be irrevocable.

4. Subject to Section 5 hereof, the Investor Group agrees that, during the
period commencing on the date hereof and ending on the date when this Agreement
terminates in accordance with Section 10 (the “Covered Period”), it shall not,
and shall cause each of its Affiliates and Associates or any of their respective
directors, officers, partners, members and agents (acting in such capacity)
(collectively, “Representatives”) not to, in any manner, directly or indirectly,
alone or in concert with others:

a. make, participate in or knowingly encourage any “solicitation” (as such term
is used in the proxy rules of the SEC) of proxies or consents with respect to
the election or removal of directors of the Company (other than solicitations in
support of the election of directors nominated by the Board) or any other matter
or proposal or seek to advise, encourage or influence any Person with respect to
the voting of any Voting Securities;

b. initiate, propose or otherwise “solicit” (as such term is used in the proxy
rules of the SEC) stockholders of the Company for the approval of any
stockholder proposal or cause or encourage any Person to initiate any such
stockholder proposal;



--------------------------------------------------------------------------------

Privet Fund LP

May 15, 2013

  3

 

c. seek election or appointment to, or representation on, or nominate or propose
the nomination of any candidate to the Board, other than as expressly
contemplated by this Agreement;

d. seek the removal of any member of the Board, notwithstanding anything to the
contrary in this Agreement;

e. form or join in a partnership, limited partnership, syndicate or other group,
including, without limitation, a group as defined under Section 13(d) of the
Exchange Act, with respect to any Voting Securities, deposit any Voting
Securities into a voting trust or subject any Voting Securities to any voting
agreement (other than solely with other members of the Investor Group with
respect to Voting Securities now or hereafter owned by them in accordance with
the terms of this Agreement) or take any other action that would limit or
otherwise restrict the ability of the Investor Group to vote or cause to be
voted the Investor Voting Securities in accordance with this Agreement;

f. act alone or in concert with others to control or seek to control the
management or the Board;

g. with respect to the Company or the Voting Securities, make any communication
or announcement (other than in the ordinary course of its business on a
confidential basis to their investors) stating how the Voting Securities will be
voted, or the reasons therefor or otherwise communicate pursuant to Rule
14a–1(l)(2)(iv) under the Exchange Act; or

h. seek, or propose any merger, consolidation, business combination, tender or
exchange offer, sale or purchase of assets, sale or purchase of securities,
dissolution, liquidation, restructuring, recapitalization or similar
transactions of or involving the Company or any of its Affiliates or Associates;

i. enter into any arrangements, understanding or agreements (whether written or
oral) with, or advise, finance, assist or knowingly encourage, any other Person
in connection with any of the foregoing, or make any investment in or enter into
any arrangement with any other Person that engages, or offers or proposes to
engage, in any of the foregoing;

j. make any public statement or public disclosure regarding any intent, purpose,
plan or proposal with respect to the Board, the Company, its management,
policies or affairs or any of its securities or assets or this Agreement, that
is inconsistent with the provisions of this Agreement, including any intent,
purpose, plan or proposal that is conditioned on, or would require waiver,
amendment, nullification or invalidation of, any provision of this Agreement or
take any action that could require the Company to make any public disclosure
relating to any such intent, purpose, plan, proposal or condition;

k. otherwise take, or solicit, cause or knowingly encourage others to take, any
action inconsistent with any of the foregoing; or

l. take any action challenging the validity or enforceability of this Section 4
or this Agreement, or request the Company or Board amend or waive any provision
of this Section 4 (provided, that Investor may make confidential requests to the
Board to amend or waive any provision of this Section 4, which the Board
(excluding the Nominee) may accept or reject in its sole discretion, so long as
any such request is not publicly disclosed by any member of the Investor Group
and is made by the Investor in a manner that does not require the public
disclosure thereof by the Company, the Investor Group or any other Person).

5. Nominee agrees, during the term of any service as a director of the Company,
to: (i) comply with all policies, procedures, processes, codes, rules, standards
and guidelines applicable and provided in writing to all members of the Board
and (ii) keep confidential all Company confidential information consistent with
Board practices and applicable policies and to not publicly disclose discussions



--------------------------------------------------------------------------------

Privet Fund LP

May 15, 2013

  4

 

and matters considered in meetings of the Board and Board committees (other than
in the ordinary course of its business on a confidential basis with employees
and Representatives of the Investor who have agreed to be bound by the
obligations of confidentiality contained herein and who have been advised of the
restrictions of the federal securities laws regarding trading of securities
while in possession of material non-public information ); provided, however,
(1) the Nominee shall have no obligation under this Section 5 with respect to
any specific portion of Company confidential information which is already
available to the public at the time of disclosure, other than by the Nominee’s
violation of this Section 5, and (2) the Nominee is permitted to disclose
Company confidential information to such recipients thereof as is required to be
disclosed thereto by law or government regulation. The provisions of clause
(ii) of this Section 5 shall survive any termination of this Agreement.

6. Notwithstanding anything to the contrary in this Agreement, Nominee, during
the term of any service as a director of the Company, shall not be prohibited
from acting in his capacity as a director and complying with his fiduciary
duties as a director of the Company.

7. As soon as reasonably practicable following the execution of this Agreement,
the Company and Investor will issue a joint press release in the form attached
as Exhibit A (the “Press Release”). Neither the Company nor the Investor Group
will make any public statements (including in any filing with the SEC, any other
regulatory or governmental agency, or any stock exchange) that are inconsistent
with, or otherwise contrary to, the statements in the Press Release. During the
Covered Period, each party hereto shall refrain from making, causing to be made,
or allowing any of its Representatives to make, any public statement or
announcement that disparages the business or any current or former officers,
employees, or directors of the other. The foregoing shall not prevent the making
of any factual statement as required by applicable legal process, subpoena, or
legal requirement or as part of a response to a request for information from any
governmental authority with jurisdiction over the party from whom information is
sought.

8. Each of Privet Fund LP and Privet Fund Management LLC and the Nominee
represents and warrants as follows:

a. Such Person has the power and authority to execute, deliver and carry out the
terms and provisions of this Agreement and to consummate the transactions
contemplated hereby.

b. This Agreement has been duly and validly authorized, executed and delivered
by such Person, constitutes a valid and binding obligation and agreement of such
Person and is enforceable against such Person in accordance with its terms.

c. The execution and delivery of this Agreement and the performance of the
Investor Group’s obligations hereunder do not and will not, directly or
indirectly, (i) conflict with or result in a breach or violation of any of the
terms or provisions of the Investor Group’s organizational documents,
(ii) result in any violation of the provisions of any statute or any order, rule
or regulation of any court or governmental agency or body having jurisdiction
over the Investor or its property that would restrain or prohibit the Investor
Group’s ability to perform hereunder in any material respect or (iii) require
any consent or approval of, or any filing or registration with any other third
party or any court or governmental agency or authority having jurisdiction over
the Investor Group or its property.

d. The Investor Group, together with its Affiliates and Associates, beneficially
owns, directly or indirectly, the shares of common stock of the Company (the
“Common Stock”) set forth in the Investor Group’s Schedule 13D filed with the
Securities and Exchange Commission as most recently amended on April 5, 2013,
and such shares of Common Stock constitute all of the Common Stock beneficially
owned by the Investor and its Affiliates and Associates.

e. The Investor Group and its Affiliates and Associates are not associated with
any competitor of the Company.



--------------------------------------------------------------------------------

Privet Fund LP

May 15, 2013

  5

 

f. To the knowledge of the Investor Group, the Nominee is “independent” under
the NASDAQ Stock Market, Inc. listing standards.

g. The information set forth in the Notice of Nomination of Persons for Election
as Directors, dated and submitted to the Company on January 31, 2013 and the
Officer & Director Questionnaire submitted by the Nominee to the Company is true
and correct in all material respects as of the date hereof.

9. The Company represents and warrants as follows:

a. The Company has the power and authority to execute, deliver and carry out the
terms and provisions of this Agreement and to consummate the transactions
contemplated hereby.

b. This Agreement has been duly and validly authorized, executed and delivered
by the Company, constitutes a valid and binding obligation and agreement of the
Company and is enforceable against the Company in accordance with its terms.

c. The execution and delivery of this Agreement and the performance of the
Company’s obligations hereunder do not and will not, directly or indirectly,
(i) conflict with or result in a breach or violation of any of the terms or
provisions of the Company’s organizational documents, (ii) result in any
violation of the provisions of any statute or any order, rule or regulation of
any court or governmental agency or body having jurisdiction over the Company or
its property that would restrain or prohibit the Company’s ability to perform
hereunder in any material respect or (iii) require any consent or approval of,
or any filing or registration with any other third party or any court or
governmental agency or authority having jurisdiction over the Company or its
property.

10. The date on which this Agreement, including the covenants and agreements
contained in Section 4 above, but excluding the obligations contained in clause
(ii) of Section 5 above, shall terminate is referred to herein as the
“Termination Date.” The Termination Date shall be the later of (i) thirty
(30) days prior to the last date upon which a notice to the Secretary of the
Company of nominations of persons for election to the Board or the proposal of
business at the 2014 Annual Meeting would be considered timely under the
Company’s certificate of incorporation and bylaws and (ii) the day (x) the
Nominee receives written notice from the Nominating Committee or other
authorized representative of the Board that the Company will not renominate him
at an Annual Meeting to serve as a director or (y) the Nominee is no longer a
director of the Company after having been appointed or elected to the Board;
provided, however, if the Company materially breaches any provision in
Section 1, Investor may terminate this Agreement upon 10 days prior written
notice to the Company specifying the alleged breach if such breach has not been
cured within such 10 day period. Nothing in this Section 10 shall be deemed to
release any party from any liability for any breach of this Agreement or to
impair the right of any party to compel specific performance of any other party
of its obligations under this Agreement with respect to any period of time prior
to the termination of this Agreement. Notwithstanding anything to the contrary
in this Agreement, Nominee agrees that he will promptly tender his resignation
from the Board (i) on the first business day following the date that the
Investor Group, together with its Affiliates and Associates, beneficially owns,
directly or indirectly, less than 384,371 shares of Common Stock or (ii) in
accordance with any majority vote provision duly adopted by the Company
stockholders for application at the 2014 Annual Meeting or thereafter.

11. As used in this Agreement, (a) the term “Person” shall be interpreted
broadly to include, among others, any individual, general or limited
partnership, corporation, limited liability or unlimited liability company,
joint venture, estate, trust, group, association or other entity of any kind or
structure; (b) the terms “Affiliate” and “Associate” shall have the meanings set
forth in Rule 12b-2 under the Exchange Act and shall include Persons who become
Affiliates or Associates of any Person subsequent to the date of this Agreement;
(c) the term “Voting Securities” shall mean the Common Stock and any other
securities of the Company entitled to vote in the election of directors, or
securities convertible into, or exercisable or exchangeable for, such common
stock or other securities, whether or not subject to the passage of time or
other contingencies; and (d) the term “business day” shall mean any day other
than a Saturday, Sunday or a day on which banks in New York City are authorized
or obligated by applicable law or executive order to close or are otherwise
generally closed.



--------------------------------------------------------------------------------

Privet Fund LP

May 15, 2013

  6

 

12. The parties agree that irreparable harm would occur in the event any of the
provisions of this Agreement were not to be performed in accordance with the
terms hereof, that the right of specific performance is an integral part of this
Agreement and that without that right the parties would not have entered into
this Agreement and that the parties will be entitled to an injunction or
injunctions to prevent breaches of this Agreement or to enforce specifically the
performance of the terms hereof without proof of damages or otherwise, in
addition to any other remedies to which they are entitled at law or in equity.
Each of the parties hereby waives any defenses in any action for specific
performance, including the defense that a remedy at law would be adequate.
Except as otherwise provided herein, all remedies available under this
Agreement, at law or otherwise, will be deemed cumulative and not alternative or
exclusive of other remedies. The exercise by any party of a particular remedy
will not preclude the exercise of any other remedy. Each of the parties agrees
that it will not oppose the granting of an injunction, specific performance and
other equitable relief when expressly available pursuant to the terms of this
Agreement on the basis that the other parties have an adequate remedy at law or
an award of specific performance is not an appropriate remedy for any reason at
law or equity. Any party seeking an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement will not be required to provide any bond or other security in
connection with such order or injunction.

13. This Agreement constitutes the only agreement between the Investor Group and
the Company with respect to the subject matter hereof and supersedes all prior
agreements, understandings, negotiations and discussions, whether oral or
written. This Agreement shall be binding upon and inure to the benefit of the
parties named herein and their respective successors and permitted assigns. No
party may assign or otherwise transfer either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other parties. Any purported transfer requiring consent without such
consent shall be void. No amendment, modification, supplement or waiver of any
provision of this Agreement shall be effective unless it is in writing and
signed by the party or parties hereto affected thereby, and then only in the
specific instance and for the specific purpose stated therein. Any waiver by any
party hereto of a breach of any provision of this Agreement shall not operate as
or be construed to be a waiver of any other breach of such provision or of any
breach of any other provision of this Agreement. The failure of a party hereto
to insist upon strict adherence to any term of this Agreement on one or more
occasions shall not be considered a waiver or deprive that party of the right
thereafter to insist upon strict adherence to that term or any other term of
this Agreement.

14. If any provision of this Agreement is held invalid or unenforceable by any
court of competent jurisdiction, the other provisions of this Agreement shall
remain in full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree shall remain in full force and effect to
the extent not held invalid or unenforceable. The parties further agree to
replace such invalid or unenforceable provision of this Agreement with a valid
and enforceable provision that will achieve, to the extent possible, the
purposes of such invalid or unenforceable provision.

15. This Agreement, and any dispute arising out of, relating to or in connection
with this Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without regard to its conflict of laws
principles. Each of the parties hereto (a) consents to the personal jurisdiction
and venue in any action to enforce this Agreement and agrees that the Court of
Chancery of the State of Delaware and any state appellate court therefrom within
the State of Delaware (or, if the Court of Chancery of the State of Delaware
declines to accept jurisdiction over a particular matter, any federal court
within the State of Delaware or, in the event each federal court within the
State of Delaware declines to accept jurisdiction over a particular matter, any
state court within the State of Delaware) shall be the exclusive fora for the
resolution of disputes related to this Agreement; (b) agrees that it shall not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court; and (c) agrees that it shall not bring any action
relating to this Agreement in any court other than the federal or state courts
located in Wilmington, Delaware as provided in clause (a) of this Section.



--------------------------------------------------------------------------------

Privet Fund LP

May 15, 2013

  7

 

16. This Agreement is solely for the benefit of the parties hereto and is not
enforceable by any other Persons.

17. Any notice or other communication required or permitted hereunder shall be
in writing and shall be deemed given when delivered in person, by overnight
courier, by facsimile transmission (with receipt confirmed by telephone or by
automatic transmission report) or two business days after being sent by
registered or certified mail (postage prepaid, return receipt requested), as
follows:

If to Company:

PFSweb, Inc.

505 Millennium Drive

Allen, Texas 75013

Attn: Mike Willoughby

Phone: (972) 881-2900

Fax: (302) 636-5454

With a copy to (which shall not constitute notice):

Wolff & Samson PC

One Boland Drive

West Orange, NJ 07052

Attn: Morris Bienenfeld

Phone: (973) 530-2013

Fax: (973) 530-2213

and

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019

Attn: Ariel J. Deckelbaum

Phone: (212) 373-3546

Fax: (212) 492-0546

If to the Investor Group:

Privet Fund LP

3280 Peachtree Rd NE

Suite 2670

Atlanta, Georgia 30305

Attn: Ben Rosenzweig

Phone: (404) 419-2674

Fax: (404) 467-6101

With a copy to (which shall not constitute notice):

Bryan Cave LLP

One Atlantic Center, Fourteenth Floor

1201 W. Peachtree Street, NW

Atlanta, GA 30309

Attention: Rick Miller

Phone: (404) 572-6787

Facsimile: (404) 572-6999



--------------------------------------------------------------------------------

Privet Fund LP

May 15, 2013

  8

 

Any party may by notice given in accordance with this Section 17 to the other
parties designate updated information for notices hereunder.

18. Each of the parties hereto acknowledges that it has been represented by
counsel of its choice throughout all negotiations that have preceded the
execution of this Agreement, and that it has executed this Agreement with the
advice of such counsel. Each party hereto and its counsel cooperated and
participated in the drafting and preparation of this Agreement, and any and all
drafts relating thereto exchanged among the parties shall be deemed the work
product of all of the parties and may not be construed against any party by
reason of its drafting or preparation. Accordingly, any rule of law or any legal
decision that would require interpretation of any ambiguities in this Agreement
against any party hereto that drafted or prepared it is of no application and is
hereby expressly waived by each of the parties, and any controversy over
interpretations of this Agreement shall be decided without regard to events of
drafting or preparation.

19. This Agreement may be executed by the parties hereto in separate
counterparts (including by fax and .pdf), each of which when so executed shall
be an original, but all such counterparts shall together constitute one and the
same instrument.

[Signature Page Follows]



--------------------------------------------------------------------------------

Privet Fund LP

May 15, 2013

  9

 

If the terms of this Agreement are in accordance with your understandings with
the Company, please sign and return the enclosed duplicate of this Agreement,
whereupon this Agreement shall constitute a binding agreement among us.

 

PFSweb, Inc. By:   /s/ Michael C. Willoughby Title:   Chief Executive Officer
Privet Fund LP By: Privet Fund Management LLC By:   /s/ Ryan Levenson Title:  
Portfolio Manager Privet Fund Management LLC By:   /s/ Ryan Levenson Title:  
Portfolio Manager Ben Rosenzweig /s/ Ben Rosenzweig Ryan Levenson /s/ Ryan
Levenson